Title: From James Madison to William Harris Crawford, [post–17] February 1820
From: Madison, James
To: Crawford, William Harris


                
                    Dr. Sir
                    [post–17] Feby 1820
                
                Yours of Feby 12. with the medal from Ct. Marbois were duly handed to me by Genl. Browne. Will you do me the favor whenever you have occasion to write to the Ct. to make my acknowlegments for this token of his polite attention, and assure him that he has a full return of the friendly sentiments & wishes expressed by him.
                I learn with pleasure from Genl. Brown that you enjoy good health in the midst of your official fatigues. I hope the former will continue & that the latter will accomplish for our Country all the good which I am sure is the object of your .
                When do you meditate an excursion into the Country, or a trip to Georgia. In either case it need not be repeated, that Montpr. has ever the most cordial welcome for Mrs C. & yourself, to both of whom Mrs. M joins in sending sincere respects, & of every good wish.
            